Case 3:19-cv-03425-JSC Document 7-5 Filed 06/14/19 Page 1 of 16




  EXHIBIT A
                         Case 3:19-cv-03425-JSC Document 7-5 Filed 06/14/19 Page 2 of 16
     #27195504 Round 3 of their attempt to get around your detect...

Submitted                     Received via     Requester
April 25, 2018, 5:00 AM       Web Form

Status     Type    Priority     Group               Assignee
Closed     ­       Low          Cheat Reports

Your nickname       Language       Abuser Nickname         Harassment ­ Report                                   Harassment ­ Suspicious Site
                    English        Elliotrobot1            I’d like to report a website or third­party service   A third party website or app is imitating Pokémon GO
Time spent last update (sec)        Total time spent (sec)     Cheat Reports Reason Field           Outcome Field      Master Reason Field
44                                  44                         Suspicious website/service           Collect & review   Cheating Suspicious website/service


                         April 25, 2018, 5:00 AM
Round 3 of their attempt to get around your detection.

I am unsure if I should keep sending you a new photo everytime they release an update. Either way here it is, I would like to add the discord channel that I am getting
this from but sadly I am not tech savvy and I don’t know how to do that.

Elliotrobot organizes the channel his ign is elliotrobot1. Please continue the fight for fair game play

                          April 25, 2018, 2:41 PM
Hello Trainer,

We appreciate you taking the time to bring this to our attention.

We’re writing to confirm that we have reviewed your report and have escalated it to the appropriate team.

Thanks again for your help.

Regards,

Niantic Support

                                                                        Support Software by Zendesk
Case 3:19-cv-03425-JSC Document 7-5 Filed 06/14/19 Page 3 of 16




  EXHIBIT B
                         Case 3:19-cv-03425-JSC Document 7-5 Filed 06/14/19 Page 4 of 16
    #27152418

Submitted                    Received via   Requester
April 18, 2018, 6:54 PM      Web Form

Status    Type    Priority     Group           Assignee
Closed    ­       High         Cheat Reports   ­

Your nickname       Language        Abuser Nickname     Harassment ­ Report     Harassment ­ Cheating Dropdown
                    English                             A player is cheating    Someone confirmed they were cheating


          April 18, 2018, 6:54 PM
                and ElliotRobot2 have been spoofer forever they have always taken gyms when no one is around he was in a chat today please see pictures and I
didn’t get the other picture stating they were changing to Android to screw over Niantic. ElliotRobot has a spoofer app called pogo++ there is a Reddit chat and a
discord chat if you type in google search. I just want to play Pokémon go with my son again he’s 11 and gets skimmed out of gyms.... it sucks so much for the people
who just want to play legit. Hope these pictures help

                                                                    Support Software by Zendesk
Case 3:19-cv-03425-JSC Document 7-5 Filed 06/14/19 Page 5 of 16




  EXHIBIT C
                            Case 3:19-cv-03425-JSC Document 7-5 Filed 06/14/19 Page 6 of 16
     #26292630 Elliotrobot1 is using an app he created to spoof a...

Submitted                           Received via    Requester
December 13, 2017, 9:18 AM          Web Form

Status       Type     Priority   Group             Assignee
Closed       ­        Low        Cheat Reports

Your nickname         Language      Abuser Nickname      Harassment ­ Report                                   Harassment ­ Suspicious Site
                      English       Elliotrobot1         I’d like to report a website or third­party service   A third party website or app is encouraging cheating
Time spent last update (sec)        Total time spent (sec)
51                                  51


             December 13, 2017, 9:18 AM
Elliotrobot1 is using an app he created to spoof and is using it to help others to spoof. He has a discord group for his spoofers and tried to get me to use his service.
He says he has 500 accounts so if he gets booted he can use another. Since I refused because I like going out and playing I have been targeted in gyms in my local
area. I’ve added photos of one of the spoofer accounts he used to knock me out while I stood alone right next to the gym

                 December 14, 2017, 12:41 PM
Hello Trainer,

Thanks for contacting Pokémon Go Support.

We appreciate your enthusiasm and interest in Pokémon GO. We’re constantly making improvements to Pokémon GO. We appreciate you taking the time to bring
this to our attention.

We cannot discuss actions we may take on another player’s account. This data will be used to improve our cheat detection efforts going forward.

Thanks again for your help. Please let us know if we can help you with anything else.

Sincerely,

Niantic Support

                                                                      Support Software by Zendesk
Case 3:19-cv-03425-JSC Document 7-5 Filed 06/14/19 Page 7 of 16




  EXHIBIT D
Case 3:19-cv-03425-JSC Document 7-5 Filed 06/14/19 Page 8 of 16
Case 3:19-cv-03425-JSC Document 7-5 Filed 06/14/19 Page 9 of 16




  EXHIBIT E
Case 3:19-cv-03425-JSC Document 7-5 Filed 06/14/19 Page 10 of 16
Case 3:19-cv-03425-JSC Document 7-5 Filed 06/14/19 Page 11 of 16




  EXHIBIT F
Case 3:19-cv-03425-JSC Document 7-5 Filed 06/14/19 Page 12 of 16
Case 3:19-cv-03425-JSC Document 7-5 Filed 06/14/19 Page 13 of 16




  EXHIBIT G
Case 3:19-cv-03425-JSC Document 7-5 Filed 06/14/19 Page 14 of 16
Case 3:19-cv-03425-JSC Document 7-5 Filed 06/14/19 Page 15 of 16




  EXHIBIT H
Case 3:19-cv-03425-JSC Document 7-5 Filed 06/14/19 Page 16 of 16
